Citation Nr: 0702918	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  06-14 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran's son is entitled to recognition as a 
helpless child of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from October 1948 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2006.

The veteran's made a motion to advance his case on the docket 
at the hearing in November 2006.  The motion was granted in 
December 2006.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his son, K.E., is entitled to 
recognition as a "child" of the veteran on the basis of 
permanent incapacity for self-support prior to reaching the 
age of 18 years.  The child, K.E., was born in April 1969 and 
turned 18 in April 1987.

In pertinent part, 38 U.S.C.A. § 101(4)(A) (West 2002) 
defines a child as an unmarried person who is under the age 
of eighteen years, who, before attaining the age of 18 years, 
became permanently incapable of self support, or after 
attaining the age of 18, and until completion of education or 
training (but not after attaining the age of 23), is pursuing 
a course of instruction at an approved educational 
institution.  See 38 C.F.R. § 3.57(a)(1)(i)-(iii) (2006).

In order to be recognized as a "helpless child," a child must 
be shown to be permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  38 C.F.R. § 3.356 (2006).  The standard 
is that the evidence must show that the child does not have 
the capacity for self-support.  See Bledsoe v. Derwinski, 1 
Vet. App. 32 (1990).  The focus of the analysis must be on 
the child's condition at the time of their 18th birthday in 
order to determine whether the individual is entitled to the 
status of "child."  See Dobson v. Brown, 4 Vet. App. 
443,445 (1993).  Even if an individual qualifies for such a 
status, the status can be terminated upon the individual's 
valid marriage.  See 38 C.F.R. § 3.500(n)(2) (2006).

In this case there is evidence of the veteran's son receiving 
Social Security Administration (SSA) benefits.  The veteran 
submitted a copy of a letter from the SSA to his son, dated 
in July 2003.  The letter shows that the son was receiving 
benefits based on the veteran's Social Security number (SSN), 
there was no indication of his receiving benefits on his own.  
The veteran submitted another letter from the SSA, received 
in June 2004, which reported on a cost-of-living increase to 
the son.  Again the letter showed that benefits were paid 
based on the veteran's SSN.

It is not clear if the July 2003 letter represents a 
determination by SSA that the son has been determined to be a 
dependent by SSA.  The letter does say it provides 
information about the "child's benefits" the son receives 
"based on this Social Security record" (emphasis added), 
although the son would be 34 as of 2003  The letter further 
notes that benefits were withheld for the period from January 
2001 through June 2003.  No explanation for why the benefits 
were withheld was provided.

Treatment records from ARP/Phoenix show an entry, dated 
November 16, 2004, wherein it was noted that the son was 
trying to get his Supplemental Security Income (SSI) back.  
The entry further noted that he had lost the benefit during 
the summer.  The veteran testified about there being a 
hearing in his son's case at his Travel Board hearing in 
November 2006.  He said that the SSA hearing had been 
approximately eight months earlier and that he had not heard 
from SSA since then.  

The RO made five attempts to obtain the pertinent SSA 
records.  The efforts resulted in replies from the SSA that 
the records were in different locations, pending on appeal, 
available for review and copy at personal cost to the 
veteran/son, and, finally, available for review by VA at 
local SSA office in Winston-Salem.  The SSA never provided 
the records.

The Board notes that VA has an obligation to obtain pertinent 
SSA records, if available, under 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c)(2) (2006).  Moreover, SSA is 
required to provide the records at no cost to VA.  See 
38 U.S.C.A. § 5106 (West 2002).  

The correspondence from SSA is not sufficient to draw a 
conclusion and the loss of SSI benefits leads to questions 
about the son's current status.  In light of the lack of any 
clarity of the son's SSA status, his records must be 
requested and obtained, if available.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the SSA the 
administrative decision, or decisions, 
and records pertinent to the veteran's 
son's claim(s) for Social Security 
benefits as well as the medical records 
relied upon concerning that claim(s).

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



